Citation Nr: 0841577	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-41 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee chondromalacia and osteoarthritis with limited and 
painful motion, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee chondromalacia and osteoarthritis with limited and 
painful motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for right knee 
chondromalacia and osteoarthritis with instability and 
locking, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased initial rating for left knee 
chondromalacia and osteoarthritis with instability and 
locking, currently evaluated as 20 percent disabling.  

5.  Entitlement to an effective date prior to June 30, 2003 
for an award of separate 20 percent disability ratings for 
chondromalacia and osteoarthritis of the bilateral knees with 
instability and locking.  

6.  Entitlement to service connection for a back disorder, as 
secondary to service-connected right knee chondromalacia and 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  The February 
2004 rating decision continued the 10 percent evaluation for 
service-connected bilateral knee chondromalacia.  The October 
2005 rating decision granted separate 20 percent evaluations 
for right and left knee chondromalacia and osteoarthritis 
with instability and locking and assigned an effective date 
of June 20, 2003.  The RO also re-characterized the original 
knee disabilities as right and left knee chondromalacia and 
osteoarthritis with limited and painful motion.  

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The Board remanded the claims for increased rating to the RO 
via the Appeals Management Center (AMC) in Washington, DC in 
December 2007 for additional development, to include 
obtaining additional VA treatment records and to afford the 
veteran a compensation and pension (C&P) examination.  All 
required development has been completed and the veteran's 
increased rating claims are properly before the Board at this 
time.

During the August 2007 hearing, the veteran's representative 
raised the issue of clear and unmistakable error (CUE) in the 
April 1999 rating decision issued by the Huntington, West 
Virginia, RO Satellite Rating Board, which granted an 
increased rating to 10 percent for chondromalacia in each 
knee.  The claim of CUE was referred to the RO by the Board 
in its December 2007 decision.  As review of the claims 
folder does not reveal that the RO has addressed this issue, 
it is again REFERRED to the RO for appropriate action.  

The issue of entitlement to service connection for a back 
disorder, as secondary to service-connected right knee 
chondromalacia and osteoarthritis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right and left knee chondromalacia and 
osteoarthritis with limited and painful motion are not 
manifested by flexion limited to 30 degrees or less.  

2.  The veteran's right and left knee chondromalacia and 
osteoarthritis with instability and locking are not 
manifested by severe recurrent subluxation or lateral 
instability.  

3.  In an April 1999 rating decision, the RO increased the 
evaluations assigned for right and left knee chondromalacia 
to 10 percent, effective February 26, 1998.  The veteran did 
not appeal.  

4.  The veteran filed a written claim for increased rating on 
June 30, 2003 and separate 20 percent evaluations were 
assigned for right and left knee chondromalacia and 
osteoarthritis with instability and locking.  

5.  It is not factually ascertainable that the separate 20 
percent evaluations were warranted within the one year period 
prior to June 30, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right knee chondromalacia and 
osteoarthritis with limited and painful motion have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5260-5010 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee chondromalacia and osteoarthritis 
with limited and painful motion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5260-
5010 (2008).  

3.  The criteria for an initial evaluation greater than 20 
percent for service-connected right knee chondromalacia and 
osteoarthritis with instability and locking have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 
5257-5258 (2008).  

4.  The criteria for an initial evaluation greater than 20 
percent for service-connected left knee chondromalacia and 
osteoarthritis with instability and locking have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 
5257-5258 (2008).  

5.  The criteria for an effective date prior to June 30, 2003 
for the award of separate 20 percent evaluations for right 
and left knee chondromalacia and osteoarthritis with 
instability and locking have not been met.  38 U.S.C.A. 
§§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  The evidence in 
this case, however, does not support the assignment of staged 
ratings for any of the veteran's service-connected 
disabilities.  

Service connection for chondromalacia of the right and left 
knees was established pursuant to 38 C.F.R. § 4.71a, DC 5257 
with a noncompensable evaluation effective March 21, 1977.  
See October 1977 rating decision.  The rating was 
subsequently increased to 10 percent pursuant to DC 5010 with 
an effective date of February 26, 1998.  See April 1999 
rating decision.  In the February 2004 rating decision that 
is the subject of this appeal, the RO continued the 10 
percent evaluation pursuant to DCs 5010 and 5257.  

In an October 2005 rating decision, the RO granted separate 
20 percent evaluations for right and left knee chondromalacia 
and osteoarthritis with instability and locking pursuant to 
DCs 5257 and 5258, effective June 20, 2003.  The RO also re-
characterized the original knee disabilities as right and 
left knee chondromalacia and osteoarthritis with limited and 
painful motion pursuant to DCs 5010 and 5260.  

The veteran contends that he is entitled to increased ratings 
because his knees have gotten worse.  He asserts that his 
knees have gotten weaker; that he has constant pain and 
swelling; that it is becoming more difficult to go from a 
sitting position without serious pain; that his performance 
at work has been affected; that kneeling, standing and 
walking are difficult; and that he has needed therapy and 
knee injections.  The veteran reports wearing braces on both 
knees and applying cream to his knees, but denies the use of 
any medication.  He reported that both knees are painful, but 
that the pain is different on the right than it is on the 
left.  See June 2003 VA Form 21-4138; March 2004 notice of 
disagreement (NOD); November 2005 VA Form 9; August 2007 
hearing transcript.  

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  
Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II (2008).

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  DC 5258 provides the rating 
criteria for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint, and 
only provides a 20 percent evaluation.

The medical evidence of record consists entirely of treatment 
records from the VA Medical Center (VAMC) in Washington, DC, 
and several VA examination reports.  

The veteran's first scheduled visit at the Washington VAMC 
was on March 11, 2003, at which time he did not complain of 
any knee problems.  See PCC - New Level III note.  During a 
March 24, 2003 visit, he reported that his knees were 
bothering him but denied any giving way, swelling, or 
locking.  Examination revealed bilateral mild effusion with 
medial joint line tenderness.  Range of motion was from 0 to 
100 degrees with pain; anterior drawer test was negative.  
The assessment made was knee exam consistent with (c/w) 
degenerative joint disease (DJD) with effusion and possible 
medial meniscal pathology.  The plan was to order x-rays and 
for the veteran to follow with orthopedics regarding 
injections of Syndics.  See PCC - established note.

X-ray of the veteran's knees taken in March 2003 revealed 
early degenerative changes of the medial compartment of the 
right knee with disc space narrowing and early marginal 
osteophytes but no acute fractures.  Questionable left 
patella posterior subchondral lucent cyst was also noted.  
The impression made was right knee mild degenerative changes 
and questionable left patella subchondral lucency versus 
pseudocyst.  X-ray of the bilateral knees in September 2003 
showed mild degenerative osteoarthritic changes on the right 
side with some narrowing of the joint space.  Left knee 
revealed no abnormality.  Neither side showed fracture and 
soft tissues appeared normal.  The impression made was some 
DJD of the right knee.  See radiographic reports.  

The veteran was seen in April 2003 with complaint that his 
knees will hurt when he gets up, especially when going from a 
sitting position, and complaint of occasional swelling.  
There was some tenderness noted in the patellar tendon area 
of each knee and on both sides of the proximal patella-
quadriceps tendon area with pain when squeezed but no joint 
effusion.  The veteran had full extension of each knee and 
was able to flex both knees to about 120 degrees.  The 
examining physician noted that x-rays showed some mild 
radioluncy undersurface of each patella.  The veteran was 
diagnosed with probable chronic chondromalacia patella of 
both knees with some patellar tendonitis.  See orthopedic 
outpatient progress note.  

In July 2003, the veteran was seen as a walk-in with 
complaint of bilateral knee pain.  Examination revealed that 
he walked with a slight limp but did not use assistive 
devices.  There was no knee effusion, warmth or erythema.  
The assessment made was DJD of the knees.  See PCC note.  The 
following month, the veteran was noted to have bilateral 
patellofemoral discomfort on manipulation.  See August 2003 
orthopedic outpatient progress note.  

Magnetic resonance imaging (MRI) of the veteran's right knee 
in October 2003 contained an impression of chondromalacia 
degenerative changes of the patellofemoral joint with 
patellar cartilage thinning and marrow edema within the 
patella.  The findings were noted to possibly be secondary to 
chondromalacia patella or degenerative change secondary to 
calcium pyrophosphate deposition disease (CPPD) arthropathy.  
MRI of the left knee taken that same month contained an 
impression of patellofemoral degenerative changes with 
chondromalacia patella and subchondral cystic change noted on 
the patellar and lateral femoral articular surfaces.  These 
changes were also noted to possibly be related to CPPD 
arthropathy.  See radiographic reports.  

The veteran underwent a VA C&P joints examination in 
September 2003 that was adequated in October 2003.  His 
claims folder was available for review at that time.  The 
veteran reported that he had had to stop working as a UPS 
delivery truck driver in February 2003 due to a shoulder 
injury.  He indicated that his knee pain was mild to moderate 
but constant.  It increased on getting up after he had been 
sitting for a long time or walking over a mile.  The veteran 
was unable to state how long the pain lasted, but reported 
that it decreased after lying down.  He denied any recent 
increase in symptoms and any effect on his day-to-day life.  
The veteran reported that the knee joints were swollen but 
not hot, red, stiff, weak, unstable, giving way, locking, 
getting tired, or lacking in endurance.  

Physical examination revealed that the veteran was not 
wearing any braces, supports, belts or devices.  Musculature 
was normal and there was no spasm, abnormal movement, 
tenderness or guarding, but the veteran was unable to squat.  
The examiner reported crepitus and effusion but no soft 
tissue swelling, tenderness, guarding, redness, heat, 
instability, weakness, abnormal movement, spasm, pain on 
motion, pain on motion against resistance, or pain on 
repeated movement.  Range of motion was normal with flexion 
to 140 degrees and 0 degrees of extension.  There was no 
varus or valgus deformity, no varus or valgus laxity in 0 and 
30 degrees of flexion, and Lachman's, drawer and McMurray's 
tests were negative.  The examiner reported the x-ray and MRI 
findings; the diagnosis given was that pain in both knees was 
likely to be secondary to osteoarthritis and CPPD 
arthropathy.  The arthritis was noted to be mild and likely 
secondary to past injury.  It was noted that the CPPD 
arthropathy was unlikely to be related to past injuries.  

Another VA C&P joints examination was conducted in November 
2003 and the veteran's claims folder was again examined.  The 
examiner reported the MRI findings and indicated that the 
veteran appeared to have a normal gait.  The veteran claimed 
tenderness to palpation of both patellas and patellar 
tendons.  There was no swelling, deformity or instability 
demonstrated.  The knees both exhibited passive flexion to 
120 degrees and active extension to 0 degrees.  Active 
flexion in the right knee was to 110 degrees and to 100 
degrees in the left knee.  There was no weakness, 
fatigability, decreased endurance, or incoordination noted.  
The diagnosis made was claimed increase in bilateral knee 
pain; bilateral chondromalacia; MRI findings as noted.  

The veteran was seen with complaint of pain in both knees in 
December 2003.  He related pain even at rest and indicated 
that pain was exacerbated by weight bearing activities.  The 
veteran was reported to be ambulatory without external 
support.  Gait was slow but stable.  The knees were not 
acutely inflamed and there were no gross deformities.  The 
examiner reported audible crepitus with flexion and extension 
of both knees, right greater than left.  There was no 
effusion but both knees were tender around the joint lines.  
General stability was intact and the veteran had full 
extension and active flexion to 90 plus degrees.  Radiographs 
reviewed were noted to show preservation of joint spaces, but 
areas of erosion were noted on plain films.  MRIs were noted 
to show bilateral changes of chondromalaciae, especially 
around the patellar.  See orthopedic outpatient progress 
note.  

The veteran was given Syndics injections on January 16, 2004 
and January 30, 2004.  See orthopedic outpatient progress 
note.  He was seen at the knee clinic in October 2004 with 
complaint of bilateral knee pain, status post Syndics 
injections without relief.  Examination revealed tenderness 
in the bilateral medial areas, bilateral passive range of 
motion from 0 to 120 degrees, no abnormal laxity, and 
negative bilateral Lachman's test.  Imaging studies were 
reported to show bilateral medial compartment DJD and 
significant bilateral patellofemoral osteoarthritis.  The 
assessment made was bilateral knee osteoarthritis.  See 
orthopedic note.  

The veteran was seen for follow up on knee pain in November 
2004.  He indicated that his knee pain had slowly increased 
and was not well-relieved with ibuprofen.  He denied any 
bilateral catching of his knees.  The pain was reportedly 
worst in the morning and patellofemoral in location.  The 
examining physician noted that MRI of the bilateral knees was 
negative for meniscal tear.  X-rays of the knees were 
reported to show evidence of arthritis and patellofemoral 
involvement.  Physical examination showed patellar 
compression test was positive bilaterally.  Flexion was to 
120 degrees and extension was to 0 degrees.  There was no 
effusion or abnormal varus or valgus laxity.  Lachman's was 
negative for all bilateral and lateral compartments.  Medial 
joint line tenderness was noted bilaterally, but there was 
none laterally.  The veteran was assessed with bilateral knee 
osteoarthritis with patellofemoral arthritis.  See orthopedic 
outpatient progress note.  

In December 2004, the veteran was seen for an orthopedic 
consultation regarding his bilateral knee condition.  He 
reported that both knees bothered him a lot with pain ranging 
from six to seven and he also complained of pain in the right 
quadriceps tendon.  The veteran indicated that he was told to 
stay on the treadmill and keep walking.  He reported that 
when he walked, his knees popped.  The veteran was diagnosed 
with bilateral patellar arthritis.  It was recommended that 
he continue his exercise program and that bilateral MRIs be 
taken to compare with old ones for any change due to the fact 
that the veteran reported his knee pain had become much worse 
since the last MRIs were done.  See orthopedics outpatient 
consult note.  

A January 2005 MRI of the veteran's left knee revealed 
findings of intact cruciate and collateral ligaments; intact 
patella and quadriceps tendons; and intact lateral meniscus.  
There was a meniscal cyst associated with the posterior 
margin of the posterior horn of the medial meniscus.  No 
Baker's cyst or joint effusion was detected.  There was 
patellofemoral greater than medial joint space narrowing with 
subchondral degenerative change.  No fracture or dislocation.  
There was osteochondral injury along the medial portion of 
the lateral femoral condyle, likely degenerative or 
traumatic.  The impression made was no evidence for a Baker's 
cyst; degenerative arthritis.  See radiographic report.  

A January 2005 MRI of the right knee revealed findings of 
intact cruciate and collateral ligaments and intact patella 
and quadriceps tendons.  There was no meniscal tear.  There 
was patellofemoral as well as medial joint space narrowing 
with subchondral cystic degenerative change.  No facture or 
dislocation or joint effusion or Baker's cyst were noted.  
The impression made was mild degenerative arthritis.  See id.  

A third VA C&P joints examination was conducted in February 
2005.  The examiner reported that the veteran got a lot of 
pain in his knees, which ran up and down his thigh.  The 
veteran stated that the medial aspect of the right knee was 
"locking" up on the inside when he got up; when he stood 
up, he had to wait for a few minutes and move it slowly 
before walking.  On the left side, the veteran reported a 
"sharp" shooting pain up the anterior left thigh.  This 
discomfort would appear every now and then and at least three 
to four times during the course of a day when he sat down and 
got up.  The veteran indicated that his right knee, depending 
on movement, wanted to collapse, which happened all the time.  
He reported that he did not want to go for knee exercises at 
times because his knees ached so badly.  The veteran further 
reported that he wanted to sit a lot but was concerned about 
getting weak.  

The veteran stated that the pain in his knees ranged from 
about six to seven all the time with some days increasing to 
nine to ten.  He reported that the pain increased about three 
times per week with nothing in particular triggering the 
increase, but indicated that it usually happened when he was 
out.  The veteran reported that he would let it calm down by 
using heat or ice and indicated that after about 10 to 15 
minutes, it would go into a throb.  He also reported that his 
knees would swell all the time, at least twice per week, and 
that they throbbed when swollen.  The veteran indicated that 
he wore knee braces most of the time.  He reported that 
repetitions (such as being on a treadmill longer than 30 
minutes) definitely increased the pain such that he will 
avoid it because his knees will throb.  Climbing stairs and 
swimming also caused pain.  The veteran indicated that his 
knees are "very weak."  He reported that it would take him 
10 to 15 minutes to get to the elevator due to weakness.  The 
veteran also indicated that he avoided doing too much 
walking.  He also reported that his knees felt "wobbly" and 
like they were going to buckle, especially the right.  The 
veteran reported a throbbing and rubbing sensation around the 
anterior left knee.  When walking, he knee caps would 
"pop."  The veteran also reported that after getting out of 
bed in the morning, it would take him 30 minutes of moving 
around to get mobile so that he could take a shower.  He 
denied that range of motion was much decreased by pain.  

Physical examination revealed that the veteran walked across 
the room without assistive aids but with some limp.  He was 
able to sit down and take off his shoes with knees flexed to 
100 degrees.  The veteran was also able to actively 
straighten his knees to pretty full extension but was unable 
to walk on toes or heels.  Motor-wise, he was able to plantar 
flex his toes, forefoot and heels.  From full extension, the 
veteran was able to squat to about 50 to 60 degrees, with 
pain through arc of motion and especially painful anterior 
aspect of the right knee when he straightened his knee back 
out.  After two to three minutes of rubbing, the veteran 
moved his knees due to discomfort.  Sitting on the edge of 
the examination table with his knees flexed to 90 degrees, 
the veteran got pain in the anterior medial right knee and 
anterior aspect of the left knee on flexion and extension.  
When straightening his knees, he got pain lacking about 10 
degrees of full extension.  The pain increased with 
repetitions.  There was tenderness in the anterior medial 
right knee and patellar tendon aspect of the left.  When the 
veteran got off the table and stood up, he complained of pain 
in the proximal anterior left thigh.  He was able to get back 
on the table and sit with his knees at 90 degrees.  

Lying supine on the table, there was some mild swelling of 
his knees noted but no significant joint effusion or fluid 
was palpated.  There was patellofemoral pain in both knees 
with some crepitus felt, but no patellofemoral instability or 
dislocation.  There was full extension of the knees and the 
knees could flex to 130 degrees.  Pain was noted throughout 
this arc, especially past 100 degrees of flexion and in the 
anterior medial right knee on extending his knees, especially 
during the last 10 degrees of full extension.  Ligaments were 
grossly intact with only mild collateral ligament laxity of 
the left knee.  No anterior cruciate ligament (ACL) laxity 
was detected.  The examiner indicated that it was not 
possible to perform adequate McMurray test due to knee pain 
but it appeared to be negative.  There was also some 
tenderness on the medial joint lines of each knee noted.  

Regarding motor function, the examiner indicated that the 
veteran seemed to have some weakened movement of his knees.  
Due to the pain factor, however, it was difficult to 
determine if this was from protecting the motion due to pain 
or from true weakness.  The examiner judged that there was 
some mild to moderate weakened motion due to a combination of 
pain and true weakness.  Straight leg raising actively to 
about 30 degrees on the right produced discomfort in the 
anterior medial right knee.  On the left side, the veteran 
complained of a "charley horse, cramping" sensation in the 
proximal left thigh.  He complained of pain throughout the 
examination and especially on flexion and extension.  The 
veteran was able to sit down and put his clothes on, walking 
with some limping across the hall, where he sat down for 
about one minute before getting up and walking slowly, but 
steadily, down the hall to the elevator.  He held the side 
rail on the side of the wall with his right hand with each 
step as he walked down the full length of the hall without 
any other assistive aides.  

The examiner reported the x-rays findings in September 2003 
and January 2005 MRI findings and diagnosed the veteran with 
chondromalacia of the patellae of each knee with some 
degenerative arthritis.  The examiner indicated that it was 
his belief that the veteran's bilateral knee conditions 
exhibit some weakened movement and excess fatigability as 
well as pain on doing repetitive activities.  The examiner 
was not able to determine how much range of motion would be 
decreased by repetitive movements, weakened motion, excess 
fatigability, or incoordination.  The examiner was also not 
able to detect any incoordination but reported that on stairs 
or when on the treadmill, the increase in pain and especially 
around the veteran's patellae could cause him to trip or 
slip, especially on wet surfaces.  

In March 2006, the veteran was seen for his knees.  He 
reported that his right knee was bothering him on the medial 
aspect and that his left knee buckled on him and bothered him 
around his knee cap.  In the span of a month, the veteran 
reported wearing his knee braces five days out of the month, 
unless the pain was bad, wherein he would wear the braces for 
a couple of weeks.  The veteran indicated that he did not run 
and denied that his left knee locked.  He reported using some 
Capsaicin cream.  Examination revealed some considerable 
discomfort on pushing the left patella against the femoral 
condyle, but no gross instability.  McMurray test was 
negative.  There was very minimal effusion of each knee; 
range of motion was 0 to 120 or 125 degrees with pain in the 
anterior left knee and medial joint line of the right.  There 
was tenderness in the medial joint line of the right knee.  
After examination, the veteran stated that his pain level was 
a 10.  A bone scan of the whole body contained an impression 
of mild osteoarthritis of the knees.  X-rays of the bilateral 
knees showed small posterior patellar spurs due to early 
degenerative osteoarthritis.  There was also minimal 
narrowing of the medial aspects of the joint spaces, but soft 
tissues were unremarkable.  The impression was minimal 
bilateral degenerative osteoarthritis.  Following 
examination, the veteran was diagnosed with degenerative 
arthritis of the medial joint of the right knee and 
chondromalacia patellofemoral joint of the left knee 
involving under surface of the patella.  See orthopedic 
outpatient clinic note with imaging reports.  

A fourth VA C&P joints examination was conducted in April 
2006.  The claims folder was reviewed at that time.  The 
veteran reported constant pain and frequent swelling of both 
knees, left greater than right.  His pain was intensified by 
any activity and was eased by braces.  Physical examination 
of both knees after the braces were removed revealed no 
swelling, fluid, heat or erythema.  There was marked 
bilateral diffuse tenderness and mild to moderate bilateral 
crepitus on extension.  There was no subluxation, 
contracture, laxity or instability.  McMurray's sign was 
negative, bilaterally, and there was also negative Lachman's 
and anterior and posterior drawer signs, bilaterally.  
Bilateral range of motion showed extension to 0 degrees and 
flexion to 135 degrees.  The veteran rose and stood slowly; 
gait was independent, slow and cautious without specific 
limp.  Heel to toe walking was done relatively well but the 
veteran refused to hop or squat.  X-rays were noted to show 
mild arthritic changes of both knees.  The veteran was 
diagnosed with mild DJD of both knees.  

The examiner reported that there was no evidence of weakened 
movement or excess fatigability and no evidence that these, 
or pain, decreased motion further during exacerbations or 
repetitive activity.  The examiner further reported that 
there was no evidence of swelling, heat, redness or 
instability.  Flare-ups of moderate severity and duration 
were noted to occur daily.  There was no evidence of any 
additional limitation of motion or functional impairment 
during flare-ups.  The veteran did not use, and did not 
require, any assistive devices such as a cane, crutch or 
walker, but did use knee braces.  The examiner indicated that 
there had been no episodes of dislocation or recurrent 
subluxation and no diagnosis of inflammatory arthritis.  The 
veteran was able to perform activities of daily living.  
There was no prosthesis or ankylosis.  Decreased range of 
motion was not supported by objective clinical findings and 
there was no objective evidence of pain on motion.  There was 
also no history of doctor-prescribed bed rest within the last 
year.  

In September 2007, it was noted that the veteran was still 
playing basketball regularly.  See PCC telephone note.  

A fifth VA C&P joints examination was conducted in May 2008, 
at which time the claims folder was reviewed.  The veteran 
reported that there had been no improvement in his knees and 
stated that the prominence front of the upper leg near the 
knee (anterior tibial tubercle) stuck out more on the left 
side and was bigger than the right one.  He indicated that he 
did get aching of the tibial tiberace areas, pain radiating 
down to his anterior ankles, and pain on the outsides of his 
knees and anterior aspect of his knees around the kneecaps.  
The veteran reported that his kneecaps were always 
"throbbing."  His biggest concern was the bumps, and he 
pointed to the anterior tibial tiberaces that hurt and the 
veteran reported that the least little bit of a tap caused 
pain.  The examiner reported that the veteran knew that if 
the examiner tapped his knees, he would have to rush and put 
some cream on them.  

The examiner indicated that when mobile, the veteran always 
had knee braces but did not wear them inside the house.  The 
veteran reported that he did not want his knees to buckle and 
fall and guessed that the braces gave him support but did not 
stop the pain, though he was able to take his time and walk.  
The veteran reported that he had been using heat just before 
going to bed, which lasted through the night.  He also 
reported using Capsaicin cream but indicated that it did not 
help much.  The veteran indicated that he had a cane that he 
used every now and then.  

The veteran's subjective complaints involved his knees giving 
way.  He reported that when his knees buckle, he stops and 
grabs something.  When he has braces on his knees, they do 
not buckle.  If he does not wear the braces, his knees will 
buckle four to five times per day.  The veteran reported that 
instability was the same as buckling and that he had pain 
pretty much throughout the day unless he puts cream on his 
knees, which calms it down.  Most of the time he just deals 
with the pain.  The veteran indicated that his knees were 
throbbing at that moment.  
The veteran reported that he was a full-time student and was 
getting ready to graduate.  He was hoping to get a government 
information technology position.  As to frequency and 
severity of flare-ups, the veteran reported that cloudy and 
rainy days were crazy and that if someone tapped his knees, 
he will be in pain for a couple of hours.  If his grandchild 
sits in his lap and puts too much pressure on his knees, it 
will result in pain.  The veteran stated that his flare-ups 
occurred three to four times per day everyday.  As long as he 
uses the braces and cream, the veteran is able to move fairly 
decently.  He indicated that if he had to do a lot of 
walking, he would not be able do it and would feel pretty 
wounded at the end of the day.  Unless his knees are aching 
tremendously, the veteran will use his braces.  He reported 
that he has one-half the movement if he does not have his 
braces on.  

Physical examination revealed that there was mild enlargement 
of the right anterior tibia tubercle of the right knee, a 
little bigger on the left knee.  Both knees were very 
sensitive to touch and pressure.  There was minimal swelling 
but no redness or increase in temperature.  The veteran was 
wearing bilateral knee supports with Velcro straps with an 
opening for the patellae and side bars with knee hinges.  The 
veteran sat in a chair during the taking of his history with 
his knees flexed to 90 degrees.  When taking his trousers 
off, the examiner indicated that the veteran's knees were 
flexed to about 120 degrees at times.  The veteran then 
walked stiff-legged across the room and had no assistive 
devices with him.  The examiner indicated that the anterior 
tibial tiberaces were hypersensitive to touch or pressure and 
quite sensitive to any pressure on the outer aspect of the 
right knee and all across both sides of the left knee joint.  
The veteran wanted to get off the examination table from a 
sitting position and stood up and took a few steps.  After a 
few minutes, he got back on the end of the table and sat 
down.  He was then sitting on the table with the top part of 
the table at an incline of about 30 degrees with knees 
hanging over the end of the table flexed about 60 degrees.  
The veteran stayed in this position until the examiner 
straightened the end of the table.  

The examiner reported that it was difficult to adequately 
examine the veteran's knees for cruciate and collateral 
ligament laxity and instability due to hypersensitivity.  It 
was not possible to adequately do a McMurray test due to 
guarding and hypersensitivity to touch and movement of his 
knees.  The examiner reported that the veteran lacked about 
15 degrees of full active extension and that the examiner was 
unable to extend the veteran's knees much further due to 
complaint of pain.  In the supine position on the table, the 
veteran's knees were out straight with mild swelling of the 
right knee and a little less of the left.  There was 
considerable complaint of pain on any patellofemoral pressure 
or movement.  The examiner could only flex the veteran's 
knees at this point to maybe 20 degrees, and no more due to 
complaint of pain.  The examiner reported that when he got 
off the table, the veteran put his trousers on and went 
through varying degrees of joint movements and also stood up 
with his knees about straight with the braces.  The veteran 
walked slowly down the hall after the examination and was 
noted to have his knees straight.  He walked with a stiff leg 
or knee-type gait without any assistive devices.  

Range of motion testing with active motion revealed flexion 
of the left knee from 0 to 125 degrees and from 0 to 120 
degrees in the right knee.  The examiner reported that the 
veteran grimaced and guarded any movement during active and 
repeated motion.  There was no additional limitation after 
three repetitions of range of motion.  The knee was noted to 
be stable, as far as could be determined.  The examiner noted 
the October 2003 and January 2005 MRI results and the October 
2005 bone scan results.  It was reported that September 2007 
x-rays of the veteran's knees contained an impression of 
bilateral degenerative osteoarthritis.  The veteran was 
diagnosed with chondromalacia of the patellae of each knee 
with some degenerative arthritis of the knees.  

The examiner indicated that he was not able to find any 
further loss of range of motion secondary to pain from three 
repetitive movements, or any lack of endurance, increased of 
fatigue, weakened movement, or incoordination.  It was the 
examiner's opinion that it would be speculative to say how 
much functional loss of motion the veteran's knees would have 
during flare-ups such as from pain, lack of endurance, 
increase of fatigue, incoordination, or weakened movement 
other than what was observed.  The examiner was unable to 
determine any severe subluxation of the patellofemoral joints 
or knee joints or any collateral ligament or cruciate 
instability.  There was no gross instability determined and 
no ankylosis.  The examiner indicated that it was difficult 
to adequately examine for instability due to guarding and 
complaint of pain.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected right or left knee chondromalacia and 
osteoarthritis with limited and painful motion.  This is so 
because neither of the veteran's knees has exhibited flexion 
limited to 30 degrees or less.  Rather, the evidence reveals 
that the veteran's right and left knees have only exhibited 
flexion limited, at worst, to 90 degrees, which does not even 
meet the criteria for the assignment of noncompensable rating 
under DC 5260.  See VA treatment records; VA C&P examination 
reports.  

The Board has considered whether the veteran is entitled to a 
separate rating for limitation of extension of either knee.  
See VAOPGCPREC 9-04.  However, he has consistently 
demonstrated full extension of the knees to 0 degrees which 
does not even meet the criteria for a noncompensable rating 
under DC 5261.  Additionally, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14.

The evidence of record also does not support the assignment 
of a rating in excess of 20 percent for service-connected 
right or left knee chondromalacia and osteoarthritis with 
instability and locking.  Though both of the veteran's knees 
have exhibited some instability, there is no evidence 
demonstrating severe lateral instability in either knee, nor 
any evidence showing that either knee has recurrent 
subluxation.  

For example, in March 2003 the veteran denied any giving way 
and anterior drawer test was negative.  In September 2003, he 
denied that his knees were unstable and denied any giving 
way.  The examiner reported no instability or abnormal 
movement.  No instability was demonstrated in November 2003 
and general stability was intact in December 2003.  In 
January 2004, there was no abnormal laxity and negative 
bilateral Lachman's test.  In November 2004, there was no 
abnormal varus or valgus laxity and Lachman's was negative 
for all bilateral and lateral compartments.  On VA C&P joints 
examination in February 2005, the veteran complained of some 
instability or giving way, however, physical examination 
revealed there was no patellofemoral instability or 
dislocation and ligaments were grossly intact with only mild 
collateral ligament laxity of the left knee.  No ACL laxity 
was detected.  In March 2006, there was no gross instability 
and in April 2006 there was no subluxation, laxity or 
instability.  McMurray's sign was negative, bilaterally, and 
there was also negative Lachman's and anterior and posterior 
drawer signs, bilaterally.  The examiner indicated that there 
had been no episodes of dislocation or recurrent subluxation.  
Most recently in May 2008, the veteran again complained of 
his knees giving way and of buckling four to five times per 
day.  The examiner reported that it was difficult to 
adequately examine the veteran's knees for cruciate and 
collateral ligament laxity and instability due to 
hypersensitivity, however, the knees were noted to be stable, 
as far as could be determined.  There was no gross 
instability determined.  In sum, these findings do not 
demonstrate severe lateral instability in either knee or any 
evidence of recurrent subluxation.  

The Board has considered whether the veteran's service-
connected disabilities may be rated under other diagnostic 
codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected knee disabilities as it is neither 
contended nor shown that the veteran's service-connected 
disabilities involve ankylosis of the knee (DC 5256); removal 
of the semilunar cartilage (DC 5259); malunion of the tibia 
and fibula with moderate or marked knee or ankle disability, 
or nonunion of the tibia and fibula with loose motion, 
requiring a brace (DC 5262); or genu recurvatum (DC 5263).  

Consideration has also been given to whether increased 
ratings are warranted on the basis of functional impairment 
and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
acknowledges that the veteran's knees have exhibited pain, 
crepitus, effusion, tenderness, some weakened movement, 
sensitivity to touch and pressure, and swelling.  See VA C&P 
examination reports.  The Board also acknowledges that the 
examiner who conducted the February 2005 VA examination 
indicated that the veteran's bilateral knee conditions 
exhibit some weakened movement, excess fatigability and pain 
on doing repetitive activities, but was unable to determine 
how much range of motion would be decreased by repetitive 
movements, weakened motion, excess fatigability, or 
incoordination.  

The examiner who conducted the April 2006 VA examination, on 
the other hand, found no evidence of weakened movement or 
excess fatigability and no evidence that weakened movement, 
fatigability or pain decreased motion further during 
exacerbations or repetitive activity, and no evidence of any 
additional limitation of motion of functional impairment 
during flare-ups.  The May 2008 VA examiner also found no 
additional limitation of motion and no lack of endurance, 
increased fatigue, weakened movement or incoordination after 
three repetitions, and could not provide an opinion without 
speculation regarding how much functional loss of motion the 
veteran's knees would have during flare-ups.  

Based on the foregoing, the Board finds that the assignment 
of 10 percent ratings contemplates the functional loss 
exhibited in the veteran's bilateral knees.  As such, ratings 
in excess of 10 percent are not warranted under 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's bilateral knee 
disabilities are not shown to cause any impairment that is 
not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe the 
veteran's disabilities.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for any of these claims.  

II.	Earlier effective date

The veteran disagrees with the effective date of June 30, 
2003 for the assignment of the separate 20 percent ratings 
for chondromalacia and osteoarthritis of the bilateral knees 
with instability and locking.  He contends that the effective 
date should go back to the date he was discharged from 
service, or at least back to the late 1990s, as he has been 
battling this problem for a long time.  The veteran's 
representative contends that VA treatment records dated March 
2003, which reveal that the veteran was complaining of knee 
problems, could be considered an informal claim for increased 
rating.  See August 2007 hearing transcript.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2008).  An exception to this rule applies 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date the claim is received.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) (2008); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  See 38 
C.F.R. § 3.400(o)(1) (2008); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  

Harper, 10 Vet. App. at 126.  

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations.  It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2008).

In this case, as noted above, service connection was 
initially granted for chondromalacia of the right and left 
knees with separate noncompensable evaluations effective 
March 21, 1977.  See October 1977 rating decision.  The 
ratings were subsequently increased to 10 percent following a 
claim for increased rating.  See April 1999 rating decision.  
The veteran filed a timely NOD to the April 1999 rating 
decision and the RO issued a statement of the case (SOC), but 
the veteran did not perfect an appeal and the rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(b); 20.302, 20.1103 (1998).  

The veteran did not contact the RO again until June 2003, 
when he filed a claim for increased rating, which was 
received by the RO on June 30, 2003.  Thus, the date of the 
claim is June 30, 2003.  As noted above, however, the 
veteran's representative contends that an informal claim for 
increased rating was made in March 2003, when the veteran 
sought treatment for his knees.  See 38 C.F.R. § 3.157(b).

As noted above, the 10 percent ratings assigned for bilateral 
chondromalacia of the knees were initially continued pursuant 
to DCs 5257 and 5010.  See February 2004 rating decision.  
The veteran filed an NOD in March 2004 and the RO 
subsequently re-characterized the original knee disabilities 
as right and left knee chondromalacia and osteoarthritis with 
limited and painful motion and continued the 10 percent 
evaluations under DCs 5260 and 5010.  The separate 20 percent 
evaluations for right and left knee chondromalacia and 
osteoarthritis with instability of locking were assigned 
pursuant to DCs 5257 and 5258 with an effective date of June 
30, 2003.  See October 2005 rating decision.  Therefore, the 
Board must determine whether a factually ascertainable 
increase in disability occurred pursuant to DCs 5257 and 5258 
in the year prior to June 30, 2003.  

As noted above, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating under DC 5257.  A 20 percent rating is assigned if 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is assigned if there is 
severe recurrent subluxation or lateral instability.  DC 5258 
provides a 20 percent evaluation for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  

A review of the veteran's claims folder reveals that he has 
only received treatment at VA facilities.  He was initially 
seen at the Washington, DC VAMC in February 2003 as an 
unscheduled walk-in.  See primary care nursing triage note.  
His first scheduled visit took place on March 11, 2003.  See 
PCC - New Level III note.  The veteran's knees, however, were 
not evaluated until March 24, 2003, at which time he reported 
that his knees were bothering him but denied any giving way, 
swelling, or locking.  Bilateral mild effusion with medial 
joint line tenderness was noted.  Range of motion testing 
revealed zero to 100 degrees of motion with pain and a 
negative anterior drawer test.  The veteran was assessed with 
exam consistent with DJD with effusion and possible medial 
meniscal pathology.  X-rays were ordered, which showed early 
degenerative changes of the medial compartment of the right 
knee with disc space narrowing and early marginal 
osteophytes.  No acute fractures at this location, 
questionable left patella posterior subchondral lucent cyst.  
See PCC - established note; March 2003 radiology report.  

The veteran was seen again the following month, at which time 
he complained that his knees hurt when he gets up, especially 
when going from a sitting to a standing position.  He also 
indicated that his knees will swell and are "crazy."  There 
was some tenderness of the patellar tendon areas of each knee 
and also tenderness on both sides of the proximal patella-
quadriceps tendon area, which was painful on both sides when 
the area was squeezed.  There was no joint effusion noted, 
the veteran was able to extend fully, and bilateral flexion 
was measured to 120 degrees.  The examiner noted that x-rays 
showed some mild radioluncy undersurface of each patella.  
The veteran was diagnosed with probable chronic 
chondromalacia patella of both knees with some patellar 
tendonitis.  See April 2003 orthopedic outpatient progress 
note.  

The Board acknowledges the veteran's contention that the 
effective date of the separate 20 percent evaluations 
assigned for right and left knee chondromalacia and 
osteoarthritis with instability and locking should go back to 
the date of his discharge from service, or at least back to 
the 1990s.  The Board has also considered the veteran's 
representative's contention that the March 2003 VA treatment 
notes constitute an informal claim for increased rating.  
While the Board agrees with the representative's contention 
and finds that these records constitute an informal claim in 
accordance with 38 C.F.R. § 3.157(b)(1) (2008), they do not 
support a finding that the veteran was entitled to a separate 
rating for right and left knee chondromalacia and 
osteoarthritis with instability and locking.  In March 2003, 
the veteran specifically denied any giving way or locking and 
anterior drawer test was negative.  In fact, the first 
finding of mild collateral ligament laxity of the left knee 
was in February 2005.  Therefore, as the evidence in support 
of the assignment for separate rating is dated after the 
informal claim, the effective date cannot be the date of the 
informal claim, but rather would be the date on which the 
increase is shown to have occurred.  See 38 C.F.R. § 
3.400(o)(1) (2008).  

At this juncture, the Board must note that the RO based its 
decision to grant separate 20 percent evaluations for right 
and left knee chondromalacia and osteoarthritis with 
instability and locking on a February 2005 VA C&P examination 
report, while specifically noting that treatment notes dated 
March 2003, October 2004 and November 2004 did not support 
the grant of separate evaluations.  See October 2005 rating 
decision.  As the increase in disability is shown to have 
occurred after the veteran's written claim for increased 
rating was received, the RO could have assigned an effective 
date later than June 30, 2003 under 38 C.F.R. § 3.400(o)(1).  
The RO chose not to do so, however, and the veteran received 
the benefit of an effective date based on the date his claim 
was received.  

Based upon the criteria for the assignment of an effective 
date of an increased rating, the Board's determination that 
the March 2003 records do not support the assignment of a 
separate rating, and the absence of any evidence in the year 
prior to the date of the veteran's claim to support the 
assignment of separate 20 percent ratings, the Board cannot 
assign an effective date earlier than June 30, 2003.  
Accordingly, the Board concludes that the veteran's claim for 
entitlement to an earlier effective date for the separate 20 
percent ratings for right and left knee chondromalacia and 
osteoarthritis with instability and locking must be denied.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the disability 
rating and effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

For an increased compensation claim such as the one involving 
the veteran's service-connected right and left knee 
chondromalacia and osteoarthritis with limited and painful 
motion, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the February 2004 rating decision 
that is the subject of the appeal concerning entitlement to 
increased ratings for right and left knee chondromalacia and 
osteoarthritis with limited and painful motion, the veteran 
was advised of the evidence needed to substantiate a claim 
for increased rating and of his and VA's respective duties in 
obtaining evidence.  See November 2003 letter.  In March 
2006, the veteran was notified that disabilities are rated on 
the basis of diagnostic codes and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  See letter.  He was provided 
with the pertinent rating criteria used to evaluate these two 
disabilities in the October 2005 SOC.  In light of the 
foregoing, the Board finds that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate the claims for increased ratings for 
right and left knee chondromalacia and osteoarthritis with 
limited and painful motion.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  Further, actual knowledge of 
the rating criteria was demonstrated in the August 2008 
Statement of Accredited Representative in Appealed Case and 
at the hearing before the Board in August 2007.  Accordingly, 
the duty to notify has been fulfilled concerning these 
claims.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
October 2005 rating decision that is the subject of the 
appeal concerning entitlement to increased initial ratings 
for right and left knee chondromalacia and osteoarthritis 
with instability and locking.  The veteran's disagreement 
with the initial ratings assigned for these disabilities, 
however, stems from his November 2005 NOD, which is subject 
to section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's VA treatment records have been obtained 
and he was afforded several VA examinations in connection 
with his claims.  The Board does not find that there is any 
outstanding evidence that should be associated with the 
claims folder and, therefore, no further action to be 
undertaken8to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for service-connected right 
knee chondromalacia and osteoarthritis with limited and 
painful motion is denied.  

A rating in excess of 10 percent for service-connected left 
knee chondromalacia and osteoarthritis with limited and 
painful motion is denied.  

An initial rating in excess of 20 percent for right knee 
chondromalacia and osteoarthritis with instability and 
locking is denied.  

An initial rating in excess of 20 percent for left knee 
chondromalacia and osteoarthritis with instability and 
locking is denied.  

An effective date prior to June 30, 2003 for the separate 20 
percent evaluations for right and left knee chondromalacia 
and osteoarthritis with instability and locking is denied.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.  

Pursuant to the Board's December 2007 remand, the RO/AMC was 
instructed to issue a SOC concerning the claim for 
entitlement to service connection for a back disorder as 
secondary to service-connected right knee chondromalacia and 
osteoarthritis.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO/AMC issued a supplemental statement of the case (SSOC) 
in June 2008 that included the issue of service connection 
for a back disorder on a secondary basis.  Pursuant to 38 
C.F.R. § 19.31(a) (2008), however, a SSOC may not be used to 
announce a decision by the agency of original jurisdiction 
(AOJ) on an issue not previously address in the SOC, or to 
respond to a NOD on a newly appealed issue that was not 
addressed in the SOC.  Accordingly, the RO/AMC's issuance of 
a SSOC instead of a SOC was improper and in violation of the 
Board's December 2007 remand instruction.  

Accordingly, the case is REMANDED for the following action:

After complying with the duty to notify 
and the duty to assist, issue a Statement 
of the Case to the veteran and his 
representative on the issue of 
entitlement to service connection for a 
back condition, as secondary to service-
connected knee disabilities.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


